Citation Nr: 0510681	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-08 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
amputation of the left little toe for the purpose of accrued 
benefits.

2.  Entitlement to an initial compensable evaluation for 
resection of the metatarsal head of the right great toe for 
the purpose of accrued benefits.

3.  Entitlement to recognition of the appellant as the 
veteran's surviving spouse prior to May 1, 2002, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  He died in May 2002.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The veteran had disagreed with an August 2001 rating decision 
that did not grant separate compensable evaluations for 
amputation of the left fifth toe and resection of the 
metatarsal head of the right great toe.  

The RO in December 2002 continued this determination for the 
purpose of accrued benefits.  The notice issued in December 
2002 also advised her that entitlement to payment of 
additional compensation for a dependent spouse was not 
established prior to the veteran's death. 

The issues of entitlement to initial compensable evaluations 
for amputation of the left little toe and for resection of 
the metatarsal head of the right great toe for the purpose of 
accrued benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation since January 2001, based upon an original 
application; he reported in a VA application form received on 
January 12, 2001, that he was currently married to the 
appellant and that each had had prior marriages. 

2.  In a VA notice letter issued in September 2001, which 
informed the veteran of his entitlement to VA compensation at 
the 50 percent rate from January 2001, and at the 80 percent 
rate from August 2001, he was also advised of the information 
needed to establish entitlement to dependency for the 
appellant for the purpose of additional compensation.

3.  The veteran died in May 2002, and VA received evidence 
establishing the appellant as his surviving spouse for the 
purpose of death compensation in July 2002, within a year of 
the September 2001 request for information.

4.  The RO in September 2002 advised the appellant that she 
would receive compensation as the veteran's surviving spouse 
from May 1, 2002.  


CONCLUSION OF LAW

The criteria for an effective date for recognition of the 
appellant as the veteran's dependent spouse, retroactive to 
January 12, 2001, for the purpose of accrued benefits have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3,159, 3.400, 3.401(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his initial claim for VA compensation on 
January 12, 2001, seeking service connection for post-
traumatic stress disorder (PTSD) and for diabetes as a result 
of herbicide exposure.  Therein, he stated that he was 
married to the appellant and that both had had previous 
marriages, two for the veteran and one for the appellant.  
The RO in August 2001 granted service connection for diabetes 
mellitus and a 60 percent evaluation based upon the record 
that included VA and private medical records.  

The RO in its August 2001 rating decision discussed the 
evaluation of toe amputations in the explanation of the 
initial rating for diabetes mellitus and the psychiatric 
disorder.  The notice letter in September 2001 advised he 
veteran that he was being paid as a single veteran with no 
dependents and of the information to send in to complete the 
claim for a dependent spouse.  The appellant provided a 
notice of disagreement with the initial evaluation on behalf 
of the veteran in October 2001, that mentioned the evaluation 
of the toe amputation.  

The RO issued a rating decision in November 2001 wherein it 
granted a 100 percent schedular evaluation for diabetes 
mellitus from January 12, 2001.  The notice letter in 
November 2001 advised him that he was being paid as a single 
veteran with no dependents, and it did not mention additional 
information outstanding to process a dependent spouse claim.

The appellant submitted additional medical records regarding 
the toe amputations that the RO received in early December 
2001.  The RO in January 2002 requested a medical examination 
regarding metatarsal involvement of the left little toe and 
whether the right great toe had been amputated.  



The next correspondence on file is the appellant's 
application for death benefits including accrued benefits (VA 
Form 21-534) that was received in May 2002.  She enclosed 
evidence of her marriage to the veteran in July 1970.  

In July 2002, the representative submitted copies of 
termination of the veteran's and appellant's prior marriages 
in 1969, as well as marriage information pertaining to the 
veteran and the appellant that was previously of record.  

The RO in its August 2002 rating decision granted service 
connection for the cause of death and determined that the 
veteran did not have a pending claim for the purpose of 
accrued benefits.  The notice issued in August 2002 advised 
her she was being paid as a surviving spouse with no 
dependents from May 1, 2002.  

In its December 2002 rating decision the RO determined there 
was a pending claim for additional benefits at the time of 
the veteran's death.  

In disagreeing with the December 2002 determination that she 
had not established entitlement to additional compensation as 
the veteran's spouse, the appellant asserted that documents 
to establish entitlement were included with a package records 
dated October 7, 2001, and that she had mailed copies of 
their marriage license and divorce papers in correspondence 
to VA dated November 21, 2001.  She asserted the second 
mailing was in response to a November 2001 notice letter that 
advised the veteran that he continued to receive benefits as 
a single veteran.  

The RO advised her in subsequent correspondence that a search 
was conducted and the documents at issue were not located in 
the evidence of record prior to the veteran's death. 


Criteria 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written. (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

The effective date for additional compensation or pension for 
dependents shall be the latest of the following dates: (1) 
Date of claim. This term means the following, listed in their 
order of applicability:

(i) Date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within 1 year of the event; otherwise.



(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs request.

(2) Date dependency arises.

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.  38 U.S.C. 5110(f)); 38 
C.F.R. § 3.401(b).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

(a)(1) Except as provided in paragraph (a)(2) of this 
section, VA will accept, for the purpose of determining 
entitlement to benefits under laws administered by VA, the 
written statement of a claimant as proof of marriage, 
dissolution of a marriage, birth of a child, or death of a 
dependent, provided that the statement contains: the date 
(month and year) and place of the event; the full name and 
relationship of the other person to the claimant; and, where 
the claimant's dependent child does not reside with the 
claimant, the name and address of the person who has custody 
of the child. In addition, a claimant must provide the social 
security number of any dependent on whose behalf he or she is 
seeking benefits (see Sec. 3.216).  

(2) VA shall require the types of evidence indicated in Secs. 
3.205 through 3.211 where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.

(b) Marriage or birth. The classes of evidence to be 
furnished for the purpose of establishing marriage, 
dissolution of marriage, age, relationship, or death, if 
required under the provisions of paragraph (a)(2), are 
indicated in Secs. 3.205 through 3.211 in the order of 
preference. Failure to furnish the higher class, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.

(c) Acceptability of photocopies. Photocopies of documents 
necessary to establish birth, death, marriage or relationship 
under the provisions of Secs. 3.205 through 3.215 of this 
part are acceptable as evidence if the Department of Veterans 
Affairs is satisfied that the copies are genuine and free 
from alteration. Otherwise, VA may request a copy of the 
document certified over the signature and official seal of 
the 
person having custody of such record.  38 C.F.R. § 3.204.

(a) Proof of marriage. Marriage is established by one of the 
following types of evidence: (1) Copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record. (2) Official 
report from service department as to marriage which occurred 
while the veteran was in service. (3) The affidavit of the 
clergyman or magistrate who officiated. (4) The original 
certificate of marriage, if the Department of Veterans 
Affairs is satisfied that it is genuine and free from 
alteration. (5) The affidavits or certified statements of two 
or more eyewitnesses to the ceremony.

(6) In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship. 

This evidence should be supplemented by affidavits or 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as married, and whether they 
were generally accepted as such in the communities in which 
they lived. 

(7) Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred. 

(b) Valid marriage. In the absence of conflicting 
information, proof of marriage which meets the requirements 
of paragraph (a) of this section together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid. Where 
necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, or a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.

(c) Marriages deemed valid. Where a surviving spouse has 
submitted proof of marriage in accordance with paragraph (a) 
of this section and also meets the requirements of Sec. 3.52, 
the claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to the veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact.  38 C.F.R. § 3.205.

The validity of a divorce decree regular on its face, will be 
questioned by the Department of Veterans Affairs only when 
such validity is put in issue by a party thereto or a person 
whose interest in a claim for Department of Veterans Affairs 
benefits would be affected thereby. 

In cases where recognition of the decree is thus brought into 
question: (a) Where the issue is whether the veteran is 
single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce;

(b) Where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by the Department of Veterans Affairs (including any question 
of bona fide domicile) will be determined according to the 
laws of the jurisdictions specified in Sec. 3.1(j). (c) Where 
a foreign divorce has been granted the residents of a State 
whose laws consider such decrees to be valid, it will 
thereafter be considered as valid under the laws of the 
jurisdictions specified in Sec. 3.1(j) in the absence of a 
determination to the contrary by a court of last resort in 
those jurisdictions.  38 C.F.R. § 3.206.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 

For the purpose of establishing entitlement to a higher rate 
of pension, compensation, or dependency and indemnity 
compensation based on the existence of a dependent, VA will 
require evidence which satisfies the requirements of Sec. 
3.204.  

For the purpose of reducing or discontinuing such benefits, a 
statement by a claimant or payee setting forth the month and 
year of change of status which would result in a reduction or 
discontinuance of benefits to that person will be accepted, 
in the absence of contradictory information. 

This includes: (1) Veteran. A statement by the veteran 
setting forth the month and year of death of a spouse, child, 
or dependent parent. (2) Surviving spouse. A statement by the 
surviving spouse or remarried surviving spouse setting forth 
the month and year of remarriage and any change of name. (An 
award for a child or children who are otherwise entitled may 
be made to commence the day following the date of 
discontinuance of any payments to the surviving spouse.) (3) 
Child. A statement by the veteran or surviving spouse (where 
an additional allowance is being paid to the veteran or 
surviving spouse for a child), or fiduciary, setting forth 
the month and year of the child's death, marriage, or 
discontinuance of school attendance. A similar statement by a 
child who is receiving payments direct will be accepted to 
establish the child's marriage or the discontinuance of 
school attendance. Where appropriate, the month and year of 
discontinuance of school attendance will be required in 
addition to the month and year of death or marriage of a 
child.

(4) Parent. A statement by a parent setting forth the month 
and year: (i) Of marriage or remarriage; (ii) When two 
parents or a parent and spouse ceased living together;
(iii) When two parents or a parent and spouse resumed living 
together following a period of separation; (iv) Of divorce or 
death of a spouse. (b) Date not reported. If the month and 
year of the event is not reported, the award will be reduced 
or discontinued, whichever is appropriate, effective date of 
last payment. The payee will be requested to furnish within 
60 days from the date of request a statement setting forth 
the date of the event. Where payments are continued at a 
reduced rate, the award will be discontinued effective date 
of last payment if the required statement is not received 
within the 60-day period. 



Payments on a discontinued award may be resumed, if otherwise 
in order, from the date of discontinuance if the necessary 
information is received within 1 year from the date of 
request; otherwise from the date of receipt of a new claim.

(c) Contradictory information. Where there is reason to 
believe that the event reported may have occurred at an 
earlier date, formal proof will be required.  38 C.F.R. § 
3.213.

After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether the appellant 
should be recognized as the veteran's dependent spouse prior 
to May 1, 2002 for purposes of accrued benefits has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of this benefit.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Recognition of the Appellant as the Veteran's
Surviving Spouse Prior to May 1, 2002.

The law and regulations governing the appropriate effective 
date in general are set out in 38 U.S.C.A. § 5110, and 
specifically for recognition of a spouse and dependent 
children in 38 C.F.R. §§ 3.400, 3.401(b).  

The regulations provide basically that the effective date 
shall be the latest of the date of claim, in this case of 
marriage, if evidence is received within a year of the event, 
otherwise date of notice of the dependent's existence if 
evidence is received within a year of VA request.  

The RO has selected a May 2002 effective date for recognition 
of the appellant as the dependent spouse.  It is argued that 
the effective date should be established earlier, and the 
Board believes that the record does support an earlier date 
than the one selected by the RO under the applicable 
regulations.  

Initially, the Board notes the appellant has directed 
argument to the presumption of administrative regularity, 
essentially asserting that she submitted required evidence in 
a timely manner in 2001.  

To resolve situations in which administrative error on the 
part of VA is asserted, the case law has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties".  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims (CAVC) 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The CAVC specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.

The presumption of regularity thus dictates that in the 
normal course of business, the veteran would have provided 
information to establish dependent status or that VA would 
have asked for the documentation to establish entitlement and 
then inform the veteran of the effective date for additional 
compensation for a dependent spouse when established.  

In this case the veteran's initial compensation entitlement 
was established in 2001.  There is nothing contained in the 
record to indicate that anything unusual happened as to the 
location of the record which would have prevented the RO from 
following its usual procedures.  Nothing in the original 
communications that the appellant mentions would suggest the 
usual attention to procedures was not followed.  The specific 
correspondence established regular communication on behalf of 
the veteran with VA through 2002 regarding benefit matters 
but no specific documentation regarding marriage being 
mentioned.  

The appellant had provided documents in support of a 
dependent spouse but the record lacked information regarding 
the termination of prior marriages.  Her statements do not 
constitute clear evidence to the contrary sufficient to rebut 
the presumption of regularity.  

However, the Board believes that an alternative basis exists 
to grant the benefit sought.  The record shows that the 
veteran sought recognition for his spouse and that the 
necessary information was filed in a timely manner.  Under 
38 C.F.R. § 3.401, the determinative factor is when 
entitlement arose, or, in other words, when it was 
established by the evidence that dependency existed.  

In view of the record prior to the current effective date, 
the Board finds the evidentiary record shows that the 
required evidence was submitted in a timely manner, that is 
within a year of the initial request from VA.  The Board 
finds a plausible basis for the assignment of an effective 
date earlier than the date assigned by the RO, in view of the 
information on file received from the appellant in July 2002 
and other evidence received prior to that time.  It is 
noteworthy that the veteran had mentioned previous marriages 
and the evidence needed to establish the appellant as his 
surviving spouse was received within a year of the VA 
request.  

The veteran was obviously aware of the additional allowance 
for a dependent spouse, and there is no argument of being 
poorly advised of the means to establish this entitlement.  
From a review of the claims folder there is a plausible basis 
to find that the appellant prosecuted the claim on the 
veteran's behalf with full knowledge of what was required to 
establish entitlement to the spousal allowance.  

VA required that certain elements of proof were necessary to 
establish entitlement to additional compensation for a spouse 
and sufficient evidence was received within a year of the 
request.  

Under section 3.158(a) a claim is considered abandoned if 
evidence is not furnished within one year of VA's request, 
which here is evidenced through the VA letter in September 
2001.  It was the holding in Montalvo v. Brown, 7 Vet. App. 
312, 314 (1995). that "furnish" constitutes something "more 
than mere mailing," and requires actual receipt.  Actual 
receipt is established in July 2002.  Thus, VA as required 
under 38 U.S.C.A § 5103, notified the veteran of evidence 
necessary to complete the application for benefits.  The 
award of dependency benefits is contingent on VA receiving 
information and here it was received in a timely manner.  38 
C.F.R. §§ 3.401(b).  

The Secretary has authority to prescribe the nature and 
extent of the proof required in order to establish a right to 
VA benefits. See 38 U.S.C.A. § 501.  The information deemed 
sufficient was submitted in July 2002 and supplemented 
evidence of record in 2001 as required.  38 U.S.C.A. § 
5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), 
cert. denied, 525 U.S. 834, 142 L. Ed. 2d 71, 119 S. Ct. 90 
(1998).  
Section 5110(f) provides that an award of additional 
compensation on account of dependents shall be payable from 
the effective date of rating; but only if proof of dependents 
is received within one year from the date of notification of 
such rating action.  

The effective date for payment due to a claimant based on 
dependency shall be the latest of: (1) the date of claim; (2) 
the date dependency arises; (3) the effective date of the 
qualifying disability, so long as evidence of dependency is 
received by VA within one year of notification of such 
rating; or (4) the date of commencement of the veteran's 
award.  The date of claim includes the date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of such request.  38 C.F.R. § 
3.401(b).   See also McGuire v. West, 11 Vet. App. 274, 279 
(1998) holding regulations should be construed so as to 
harmonize them with the authorizing law.  Thus there is a 
clear legal basis to grant an effective date of January 12, 
2001' for recognition of the appellant as the veteran's 
spouse for purposes of dependency benefits. 


ORDER

Entitlement to an effective date for additional compensation 
based on recognition of the appellant as a dependent spouse 
retroactive to January 12, 2001, is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letters to the appellant 
in connection with her current appeal for initial compensable 
evaluations for the amputation of the left little toe and 
resection of the metatarsal head of the right great toe.  In 
addition, the record does not show a statement of the case 
being issued.  

The appellant's VA Form 9 indicated she intended to appeal 
the December 2002 decision on this matter, but the RO only 
issued a formal statement of the case and supplemental 
statement of the case on the effective date for dependency 
status decided above.  

Generally, where there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue such is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West. 12 Vet. App. 238 (1999).  

However, it appears that the rating decision contained a 
sufficient statement of applicable regulations for rating 
amputations of toes and her appeal was received within a year 
of the notice of the December 2002 determination.  See 
38 C.F.R. § 20.302.  However, the facts of this case demand 
additional substantive development rather than simply 
requesting the issuance of a statement of the case, as will 
be discussed below.

Regarding the claim for separate compensable evaluation for 
the amputation of the left fifth toe, the examiner in May 
2002 was uncertain as to metatarsal involvement.  In 
addition, the record does not contain the surgical report for 
the January 2002 amputation of the left fifth toe, so the 
question of metatarsal involvement remains unresolved.  A 20 
percent evaluation is provided under Diagnostic Code 5172 for 
amputation of one or two toes with removal of the metatarsal 
head.  

Furthermore the examination was inadequate since the 
examiner, apparently a nurse practitioner, did not have the 
claims file, a fact that obviously compromised the evaluation 
of the extent of the left fifth toe amputation.   

The fact that the May 2002 VA examination was conducted 
without access to the veteran's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2004). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted on 
the substantive and procedural aspects of this matter.

In addition, the CAVC has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are inextricably intertwined and 
VA is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Here the representative 
has raised the issue of separate evaluations for peripheral 
neuropathy and cardiovascular disease based upon the November 
2001 RO rating decision that awarded a 100 percent schedular 
evaluation for diabetes from January 2001.  

This is significant since the argument raises an inferred 
issue of special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(s).  In addition to the 100 percent schedular 
evaluation for diabetes, the veteran was separately rated 50 
percent for PTSD.  

If the veteran had complications of diabetes that were 
compensable if separately rated as provided under Diagnostic 
Code 7913, that could provide a basis for additional accrued 
benefits based upon SMC.  The RO apparently felt the 
information regarding complications was satisfactorily 
documented in the record at the time of the November 2001 
rating decision.  


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows which is contingent upon the appellant's 
perfection of an appeal of the denial of initial compensable 
evaluations for amputation of the left little toe and 
resection of the metatarsal head of the right great toe:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA-compliant letter.  

2.  The VBA AMC should contact the 
appellant and request that she identify 
all previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who treated the veteran for 
complications of diabetes since January 
2001 and the amputation of he left little 
toe and resection of the first metatarsal 
of the right great toe.  She should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  


All identified private treatment records, 
to include the 384481830
complete record, including complete 
surgical reports describing the 
amputation of the left fifth toe, for the 
veteran's hospitalization in January 2000 
at the Spectrum Health Downtown Campus in 
Grand Rapids, Michigan should be 
requested directly from the healthcare 
providers.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
medical review of the veteran's records 
by an orthopedic surgeon or other 
available appropriate medical specialists 
including on a fee basis if necessary for 
the purpose of ascertaining the extent of 
the amputation of the left fifth toe and 
severity of any chronic residuals of that 
amputation and the resection of the 
metatarsal head of the right great toe or 
left little toe.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the medical review.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
medical review.  It is requested that the 
medical specialist address the following 
medical issues:

Was there a removal of the metatarsal 
head in connection with the amputation of 
the left fifth toe? 

Was the right great toe amputated?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
initial separate compensable evaluations 
for amputation of the left little toe and 
resection of the metatarsal head of the 
right great toe.  The VBA AMC should also 
adjudicate the intertwined issue of 
entitlement to SMC under 38 U.S.C.A. 
§ 1114(s) for purposes of accrued 
benefits.

Thereafter if the benefits sought on appeal are not granted 
to the appellant's satisfaction, the VBA AMC should issue a 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  The 
appellant should be provided a reasonable time to respond.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


